                No. 21-1206
                     IN THE
        UNITED STATES COURT OF APPEALS
            FOR THE SECOND CIRCUIT


               MICHAEL BINDAY,

                                            Movant,

                     versus

          UNITED STATES OF AMERICA,

                                          Respondent.


MOTION FOR ORDER PURSUANT TO 28 U.S.C. § 2255(h)



                        THE NORTON LAW FIRM
                        David W. Shapiro, Esq.
                        Attorney for Movant Michael Binday
                        dshapiro@nortonlaw.com
                        299 Third Street, Suite 106
                        Oakland, California 94607
                        (510) 906-4906
                     INTRODUCTION AND SUMMARY OF ARGUMENT

        Michael Binday moves for an order that his currently pending district court motion

pursuant to 28 U.S.C. §§ 2255 and 2241 is not “second or successive” within the meaning of

Section 2255(h), or, in the alternative, for authorization to file a 2255/2241 motion based on

Kelly v. United States, 140 S. Ct. 1565 (2020).

        Binday filed his 2255 motion in district court on March 12, 2021 and a bail motion on

April 9, 2021, both within one-year from the decision in Kelly. Binday v. United States, SDNY

No. 12 Cr. 152 (CM), Docs. 479 and 484. (The bail motion supplements the 2255 motion and is

attached as Exhibit 1 to this motion.) See Liriano v. United States, 95 F.3d 119, 123 (2d Cir.

1996) (“In accordance with § 1631, the petition for habeas corpus or § 2255 motion will be

deemed filed, for purposes of the one-year limitation periods established by §§ 2244(d) and

2255, on the date of its initial filing in the district court.”).

        Binday’s pending district court motion includes a motion pursuant to 28 U.S.C. § 2241,

in the event the court rules the 2255 motion is barred by section 2255(h), because section

2255(e) authorizes a 2241 motion when section 2255 is ineffective for relief.

        Binday should be able to pursue his claim that Kelly effectively held that Binday’s

conduct was not fraud under federal law, regardless of whether the Second Circuit agrees with

him at this point: if, in the future, this Court or the Supreme Court rules that Binday’s conduct

was not criminal after Kelly, then a court might rule that Binday was required to seek relief

within one year of Kelly.

        Binday has preserved his contentions. At each step of the litigation against him, Binday

challenged the government’s and this Court’s construction and application of the fraud statutes to

the facts of his case. His trial lawyer challenged the right to control theory as contrary to Skilling.




                                                     2
On direct appeal, his appellate lawyer pointed out that the Circuit’s construction of the fraud

statutes conflicted with that of the Ninth Circuit. In his petition for rehearing en banc on direct

appeal, Binday asked the Circuit to revisit its prior holdings. He then unsuccessfully sought

Supreme Court review.

        In his first filed 2255 motion, challenging his attorney’s effectiveness in defending a right

to control case, Binday expressly noted that he would raise his challenge to the theory when the

Supreme Court weighed in on the Second Circuit’s statutory construction. It has now done so in

Kelly. (Binday’s first filed 2255 motion, the government’s opposition, Binday’s reply, and the

district court’s order are attached as Exhibits 2 through 5.)

        Binday also filed amicus briefs in two cases that sought certiorari on the right to control

issue: Kelly v. United States, No. 18-1059, and Aldissi v. United States, No. 19-5805. (Attached

to Binday’s 2255 motion) The Supreme Court granted certiorari in Kelly and unanimously

reversed the Third Circuit’s opinion, which had ruled that interference with a person’s right to

control his property (that is, deceiving the victim) was sufficient to prove the property element of

the fraud statutes.

        On April 26, 2021, Binday filed a letter with the district court asking it to rule on his

pending motions, including whether it believes the pending 2255 motion is “second or

successive.” That same day, the district court endorsed the following order on Binday’s letter:

“ENDORSEMENT... Mr Binday must go to the Second Circuit, as the government asserts

(Signed by Judge Colleen McMahon on 4/26/21) (jw).” Doc. 487. On May 4, 2021, Binday

asked the district court to transfer the petition to this Court pursuant to Second Circuit Local

Rule 22.2. Doc. 488.

                                                * * *




                                                  3
       Binday makes three arguments in this motion: (1) Binday’s pending district court section

2255/2241 motion is not a “second or successive” motion within the meaning of section 2255(h);

or (2) Binday should be authorized to proceed with his pending district court motion based on his

contention that Kelly’s construction of the federal fraud statutes rejected this Circuit’s

construction, is retroactive in its application, and Binday preserved his argument by raising it at

every step of his litigation; or (3) Binday may raise a claim under 28 U.S.C. § 2241 if section

2255’s “second or successive” procedural bar has made it impossible to grant Binday relief.

                           RELEVANT PROCEDURAL HISTORY

       On July 31, 2014, Michael Binday was convicted of mail and wire fraud after trial. On

November 10, 2015, after his conviction was affirmed on appeal, he moved for rehearing en banc

challenging this Court’s right to control theory of property as contrary to Supreme Court

precedent and in conflict with the law of other circuits. United States v. Binday, Case No. 14-

2809, Dkt. 181. The Second Circuit denied his rehearing petition on December 14, 2015, Dkt.

189.

       Binday then petitioned the Supreme Court for certiorari because the government’s theory

of property was inconsistent with Supreme Court precedent in Skilling v. United States, 130 S.

Ct. 2896 (2010), and Cleveland v. United States, 531 U.S. 12 (2000). On June 20, 2016, the

Supreme Court denied the petition. Binday v. United States, 136 S. Ct. 2487 (Mem.) (2016).

       On June 22, 2017, Binday filed a motion to vacate his conviction based on his claim that

his attorney provided ineffective assistance because counsel misapprehended the government’s

right to control theory of property. Binday stated in that petition that he “expressly does not

waive his right to re-assert his objection to the right to control theory in a future proper forum –




                                                  4
particularly as a claim of actual innocence in a petition for writ of habeas corpus.” Binday v.

United States, SDNY No. 12 Cr. 152 (CM), Doc. 446 at 6.

       On May 23, 2018, the district court denied the 2255 motion and a certificate of

appealability. Id. Doc. 448. Binday sought a certificate of appealability from this Court, which

was denied. He then moved for rehearing, Binday v. United States, No. 18-2143 Dkt. 76, and,

after that was denied, he filed a petition for certiorari. That petition was denied on February 24,

2020. Id. Dkt. 84.

                                          ARGUMENT

                                           POINT ONE

     BINDAY’S PENDING 2255/2241 MOTION IS NOT SECOND OR SUCCESSIVE

The Kelly Decision in the Supreme Court and its Aftermath

       After the events discussed above, on May 7, 2020, the Supreme Court in Kelly reversed

the Third Circuit’s decision affirming fraud convictions based, in part, on the right to control

theory of property. The Court ruled that the government must prove the defendant’s object was

to obtain property, in contrast to the Second Circuit’s construction that “the mail and wire fraud

statutes do not require a defendant to obtain or seek to obtain property,” United States v. Finazzo,

850 F.3d 94, 107 (2d Cir. 2017). It held that a person does not violate the mail/wire fraud

statutes when his objective is to pursue his own selfish goals, rather than to obtain money or

property from the victim, even when he knows the victim might suffer economic harm because

of his actions. 140 S. Ct. at 1572-74.

       Second, the Court held that the fraud statutes only prohibit schemes by which a defendant

seeks to obtain money or property from the victim, not schemes that deprive victims of

information. See Kelly, 140 S. Ct. at 1568 (a defendant violates § 1343 “only if an object of [his]




                                                 5
dishonesty was to obtain the [victim’s] money or property”); 1572 (“fraudulent schemes violate

[§ 1343] only when, again, they are ‘for obtaining money or property’”); 1574 (the “property

fraud statutes … bar only schemes for obtaining property”).

       Third, Kelly held that an entity’s right to control its decision making, or whether and how

to “use” its property, is not the kind of property interest the fraud statutes were meant to protect.

Id. at 1572-73. The Court explained the right to “control” access to a bridge was not “property.”

Defendants may not be convicted of fraud for having “exercised” for themselves a property

owner’s “regulatory rights of allocation, exclusion, and control.” Id.

       Finally, the Court stressed that the Third Circuit’s construction of the statutes violated

principles of federalism: prosecutors may not use the federal fraud statutes to police the

prosecutors’ “view of integrity.” Id. at 1574.

       Binday’s conviction was based on the theories that the Supreme Court rejected in Kelly.

       After Kelly was decided, in another prosecution that relied on the right to control theory

of property, the Supreme Court vacated the judgment in United States v. Blaszczak, 947 F.3d 19,

32-33 (2d Cir. 2019), cert. granted, judgment vacated sub nom. Olan v. United States, 141 S. Ct.

1040 (2021), at the government’s request and in light of Kelly. On remand to the Second Circuit,

and on April 2, 2021, the government confessed error, conceding that the “predecisional

confidential information” of a government agency (the CMS) was not property, contrary to the

Second Circuit’s conclusion that it was. The government conceded that economic harm caused

to a victim is not property unless the defendants sought to obtain money or property from the

victim through material and knowing false statements. The government asked the Second

Circuit to reverse the defendants’ fraud convictions.




                                                  6
       The Second Circuit has not yet ruled on the government’s motion. On April 26, 2021, it

appointed a private attorney to file an amicus brief supporting the Circuit court’s decision in

Blaszczak.

The Meaning of Second or Successive

       The Antiterrorism and Effective Death Penalty Act (AEDPA) limited a person’s ability to

file successive habeas petitions to those that raise either (1) newly discovered evidence, or (2) a

new rule of constitutional law, made retroactive to cases on collateral review by the Supreme

Court, that was previously unavailable. 28 U.S.C. § 2255(h). The limitation was meant to

prevent abuse of the writ of habeas corpus, see Felker v. Turpin, 518 U.S. 651, 664 (1996), by

barring successive motions raising habeas claims that could have been raised in earlier motions

where there was no legitimate excuse for failure to do so. See McCleskey v. Zant, 499 U.S. 467,

493-95 (1991).

       Not every subsequent petition is considered “second or successive,” however. “[A]

subsequent petition is ‘second or successive’ when it raises a claim that was, or could have been,

raised in an earlier petition.” James v. Walsh, 308 F.3d 162, 167 (2d Cir. 2002). The phrase

“second or successive” is not self-defining and does not refer to all habeas applications filed

second or successively in time. Panetti v. Quarterman, 551 U.S. 930, 943-44 (2007). Rather, it

is a term of art that takes its full meaning from the Supreme Court's case law, including decisions

predating the enactment of AEDPA. Id. at 2853.

       When a defendant’s legal claim is raised by habeas and is denied, and a subsequent

Supreme Court case vindicates his claim, then he may revive his argument by way of a 2255

motion. “[E]ven though the legal issue raised in a § 2255 motion ‘was determined against (the

applicant) on the merits on a prior application,’ ‘the applicant may (nevertheless) be entitled to a




                                                 7
new hearing upon showing an intervening change in the law . . ..’” Davis v. United States, 417

U.S. 333, 342 (1974) (quoting Sanders v. United States, 373 U.S. 1, 17 (1963)). See United

States v. Becker, 502 F.3d 122, 128 (2d Cir. 2007) (Davis held that “law of the case did not

preclude a petitioner from seeking § 2255 relief based on a change in the law that occurred after

his conviction was affirmed on direct appeal”).

       Similarly, when there are changes in a defendant’s factual circumstances that give rise to

a cognizable claim, then a defendant may raise them without running afoul of the second or

successive limit. In Panetti, the Supreme Court concluded that the petitioner’s subsequent

petition was not second or successive because the claim did not ripen until after his first habeas

petition was adjudicated on the merits. 551 U.S. at 942-45. The Court rejected the state’s

argument that a prisoner contemplating a future claim must preserve that same claim by filing it

in his first habeas petition. Id. at 943, 946. It explained that if such an interpretation of “second

or successive” were correct, “‘the implications for habeas practice would be far reaching and

seemingly perverse.’” Id. at 943 (quoting Stewart v. Martinez-Villareal, 523 U.S. 637, 644

(1998)).

       The decision in Panetti has been applied broadly. See Stewart v. United States, 646 F.3d

856, 852 (11th Cir. 2011) (“[W]hen a claim could not have been raised in a prior habeas petition,

courts have interpreted Panetti to permit that claim to be raised in a subsequent petition.” (citing

United States v. Buenrostro, 638 F.3d 720, 725 (9th Cir. 2011) (per curiam) (“Prisoners may file

second-in-time petitions based on events that do not occur until a first petition is concluded.”);

Johnson v. Wynder, 408 Fed. Appx. 616, 619 (3d Cir. 2010) (“We see no reason to avoid

applying Panetti in the context of other types of claims that ripen only after an initial federal

habeas petition has been filed.”); United States v. Lopez, 577 F.3d 1053, 1064 (9th Cir. 2009)




                                                  8
(“The considerations the [Supreme] Court identified in support of its holding are not specifically

limited to Ford claims, and therefore must be considered in deciding whether other types of

claims that do not survive a literal reading of AEDPA's gatekeeping requirements may

nonetheless be addressed on the merits.”).

Binday’s Pending District Court Motion is Not Second or Successive

       In his pending district court motion, Binday contends that his conviction is invalid in

light of the Supreme Court’s ruling in Kelly. Binday could not have raised a claim based on

Kelly before Kelly was decided. His current petition therefore cannot be deemed second or

successive.

       Moreover, Binday preserved his argument. He consistently challenged the government

theory of property and the Second Circuit’s construction of the fraud statutes as too broad: he

contended that his object was to buy insurance for disfavored insureds at full price; he did not

seek to obtain property as the mirror image of his false statements; interference with a seller’s

right to control his property is not “property”; and the commissions he earned on the insurance

sales were also not property, since the mirror image of his false statements was the fully paid for

insurance and not commissions that are inevitably paid to brokers. His arguments were rejected.

He then sought relief because his trial lawyer misstated the law in his arguments to the jury, and

Binday preserved his argument for the decision that he expected would come someday.

       Kelly upended the Second Circuit’s construction of federal fraud law, and it has

redirected lower courts’ application of the fraud statutes from deprivations of intangible property

rights to defendants’ efforts to obtain traditionally defined property. The government has

confessed error in Blaszczak, which upheld fraud convictions where the government argued the




                                                 9
defendants deprived putative victims of their right to control property. Binday’s pending district

court 2255/2241 motion is thus not “second or successive.”

                                           POINT TWO

 BINDAY SHOULD BE AUTHORIZED TO FILE SECOND/SUCCESSIVE PETITION

       In the event this Court concludes that the currently pending motion is second or

successive, then Binday requests authorization to pursue its merits: the Supreme Court in Kelly

construed the language of the fraud statutes contrary to (and as far more limited than) that did the

Second Circuit. Under Kelly’s reasoning, Binday did not commit a crime because his object was

not to obtain money or property, and the property interest alleged – the “right to control” – is not

property within the meaning of the statute. He is, therefore, actually innocent of the crime with

which he was charged.

       Section 2255(h)(2) provides that a prisoner may raise file a second motion for relief when

a panel of this Court certifies that it contains “a new rule of constitutional law, made retroactive

to cases on collateral review by the Supreme Court, that was previously unavailable.” See

McCleskey, 499 U.S. at 520 n.8 (1991) (quoting Advisory Committee's Note to Habeas Corpus

Rule 9, 28 U.S.C., p. 427 (“A retroactive change in the law and newly discovered evidence are

examples” of “instances in which petitioner’s failure to assert a ground in a prior petition is

excusable”)).

       Binday’s pending motion argues that Kelly construed the federal fraud statutes in a way

that conflicts with, and overrules, this Circuit’s construction of the law in exactly the way that

Binday has all along contended. While the Circuit has not acknowledged that conflict, the

government has, at least partly, in its confession of error in Blaszczak. In any event, Binday




                                                 10
should be given the opportunity to make his argument post-Kelly that his conviction was based

on an unconstitutional construction of the fraud statutes.

       The Supreme Court’s construction in Kelly is retroactive as a matter of law.

       New substantive rules generally apply retroactively. This includes decisions that
       narrow the scope of a criminal statute by interpreting its terms, see Bousley v.
       United States, 523 U.S. 614, 620-621 … (1998), as well as constitutional
       determinations that place particular conduct or persons covered by the statute
       beyond the State's power to punish, see Saffle v. Parks, 494 U.S. 484, 494-495 …
       (1990); Teague v. Lane, 489 U.S. 288, 311 … (1989) (plurality opinion). Such
       rules apply retroactively because they “necessarily carry a significant risk that a
       defendant stands convicted of ‘an act that the law does not make criminal’” or
       faces a punishment that the law cannot impose upon him. Bousley, supra, at 620
       (quoting Davis v. United States, 417 U.S. 333, 346 … (1974)).

Schriro v. Summerlin, 542 U.S. 348, 351–52 (2004). “A rule is substantive rather than

procedural if it alters the range of conduct or the class of persons that the law punishes.” Id. at

353. “This includes decisions that narrow the scope of a criminal statute by interpreting its terms,

as well as constitutional determinations that place particular conduct or persons covered by the

statute beyond the State's power to punish.” Id. at 351. See Welch v. United States, 136 S. Ct.

1257, 1265 (2016) (reaffirming Schriro); United States v. Botti, 711 F.3d 299, 311 (2d Cir. 2013)

(“This Court has reversed in cases tried before Skilling and decided on appeal after Skilling

where the Government argued a non-bribery or -kickback scheme theory of honest services mail

fraud, or where the Government intertwined an alternative theory with a bribery or kickback

scheme theory.”) (citations omitted); United States v. Post, 950 F. Supp. 2d 519, 532 (S.D.N.Y.

2013) (“the jury instructions here did not limit honest services fraud to schemes involving bribes

or kickbacks, the instructions were erroneous and the error is plain”); Colino v. United States,

No. SACR 04-0284 DOC, 2012 WL 1198446, at *8 (C.D. Cal. Apr. 9, 2012) (“Petitioner

properly objected to the jury instructions at trial and on direct appeal, and because she now

brings the same claim in her collateral attack, Petitioner has not defaulted her claim that the jury



                                                  11
instructions here allowed her to be convicted for conduct that 18 U.S.C. § 1346 does

not criminalize. No procedural default has occurred, and her collateral attack may continue.”);

Stayton v. United States, 766 F.Supp.2d 1260, 1265 (M.D.Ala.2011) (even in cases of procedural

default, the Skilling decision provides the “cause” excusing that default under Frady because

Skilling was such a clear break with prior law).

       Thus, if this Court decides Binday’s pending 2255/2241 motion is a second or successive

motion, then it should authorize Binday to pursue his arguments. Denial of that opportunity

would deprive Binday of a hearing on whether the Supreme Court agrees with the arguments that

he has made since his trial.

                                         POINT THREE

   BINDAY PRESERVED HIS ARGUMENT ABOUT THE REACH OF THE FRAUD
        STATUTES FROM TRIAL THROUGH HIS CURRENT MOTION

       Binday’s pending motion pursuant to section 2241 is a proper alternative to a 2255

motion. A person who has argued at every step of the litigation that the construction of the

criminal statute with which he is charged was unconstitutional may raise that claim again when

the Supreme Court rejects circuit law. “[S]erious constitutional questions would arise if a person

who can prove his actual innocence on the existing record – and who could not have effectively

raised his claim of innocence at an earlier time – had no access to judicial review.” Triestman v.

United States, 124 F.3d 361, 363 (2d Cir. 1997). Accord, Rivas v. Fischer, 687 F.3d 514, 552

(2d Cir. 2012) (reaffirming Triestman’s constitutional concern about depriving innocent people

of judicial review). See Boumediene v. Bush, 553 U.S. 723, 776, 779 (2008) (§ 2255 did not

“eliminate[] traditional habeas corpus relief. … [It has] a saving clause, providing that a writ of

habeas corpus would be available if the alternative process proved inadequate or ineffective”;




                                                   12
“the privilege of habeas corpus entitles the prisoner to a meaningful opportunity to demonstrate

that he is being held pursuant to ‘the erroneous application or interpretation’ of relevant law”).

       In Cephas v. Nash, 328 F.3d 98, 104 (2d Cir. 2003), the court held that a petition

pursuant to 28 U.S.C § 2241 is permissible whenever “the petitioner cannot, for whatever reason,

utilize § 2255, and in which the failure to allow for collateral review would raise serious

constitutional questions.” That category of cases includes “cases involving prisoners who (1)

can prove ‘actual innocence on the existing record, and (2) ‘could not have effectively raised

[their] claim[s] of innocence at an earlier time’” (quoting Triestman, 124 F.3d at 363).

       Binday satisfies the actual innocence test: the jury was instructed that it could convict on

a theory the Second Circuit approved but that the Supreme Court has now rejected. Just as in the

post-McNally and post-Skilling cases, Binday is actually innocent.

       An “intervening change in the governing interpretation of the statute of conviction”

satisfies the second prong of the Cephas test. Dhinsa v. Krueger, 917 F.3d 70, 81 (2d Cir. 2019).

See In re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000) (“2255 is inadequate and ineffective to

test the legality of a conviction when: (1) at the time of conviction, settled law of this circuit or

the Supreme Court established the legality of the conviction; (2) subsequent to the prisoner's

direct appeal and first § 2255 motion, the substantive law changed such that the conduct of

which the prisoner was convicted is deemed not to be criminal; and (3) the prisoner cannot

satisfy the gatekeeping provisions of § 2255 because the new rule is not one of constitutional

law.”) (cited with approval by Cephas, 328 F.3d at 104 n. 6).

       Here, Binday raised his argument about the right to control as violative of Skilling in his

pretrial motion to dismiss. He pointed to the circuit conflict over the theory on direct appeal,

asked for en banc review of that theory, filed a petition for certiorari, raised his objection to the




                                                  13
theory in his ineffective assistance of counsel claim, sought certiorari from the denial of that

Sixth Amendment claim, and filed amicus briefs in both Kelly and Aldissi explaining the defects

in the theory. In short, Binday never missed an opportunity to challenge the basis for his

conviction. The Supreme Court agreed with him in May 2020.


                                         CONCLUSION

       Michael Binday respectfully requests that the Court issue an order that his currently

pending 2255/2241 motion in the district court is not a second or successive petition. In the

alternative, he requests that the Court authorize him to pursue the arguments raised in that

motion.

Dated: May 6, 2021
                                                      Respectfully Submitted,




                                                      ____________________________
                                                      David W. Shapiro, NY Bar #2054054
                                                      The Norton Law Firm




                                                 14
